--------------------------------------------------------------------------------

Exhibit 10.3

 
INTELLECTUAL PROPERTY SECURITY AGREEMENT


 
This INTELLECTUAL PROPERTY SECURITY AGREEMENT, dated as of September 14, 2007
(this “Agreement”), among INTERNAP NETWORK SERVICES CORPORATION, a Delaware
corporation (the “Borrower”), each Subsidiary (such term and the other
capitalized terms used and not defined in this Agreement shall have the meanings
provided for in the Security Agreement defined herein) of the Borrower
identified on the signature pages hereof (the Borrower and such Subsidiaries,
each a “Grantor” and collectively, the “Grantors”), and BANK OF AMERICA, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”) for the
Secured Parties.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Pledge and Security Agreement dated as of
September 14, 2007 (as such agreement may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”)
among the Grantors and the Administrative Agent, and in order to obtain the
benefits referred to therein, each Grantor has granted to the Administrative
Agent a security interest in substantially all of such Grantor’s property,
including, without limitation, the Collateral referred to in Section 1 below;
and
 
WHEREAS, pursuant to the Security Agreement, each Grantor has agreed to execute
this Agreement in respect of its Collateral for recording with the U.S. Patent
and Trademark Office, the United States Copyright Office and any other office in
which a security interest in the Collateral may be recorded under the laws of
any other applicable jurisdiction.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, each Grantor and the Administrative Agent
agree as follows:
 
1.    Grant of Security.
 
  Each Grantor hereby grants to the Administrative Agent for the ratable benefit
of the Secured Parties a security interest in and to all of such Grantor’s
right, title and interest in and to the following (the “Collateral”):
 
(a)  the United States, international, and foreign patents, patent applications
and patent licenses set forth in Schedule A hereto opposite the name of such
Grantor, as Schedule A may be supplemented from time to time by supplements to
the Security Agreement and this Agreement which may be executed and delivered by
such Grantor to the Administrative Agent from time to time, together with all
reissues, divisions, continuations, continuations-in-part, extensions and
reexaminations thereof, and all rights therein provided by international
treaties or conventions (the “Patents”);
 
(b)  the United States and foreign trademark and service mark registrations,
applications, and licenses set forth in Schedule B hereto opposite the name of
such Grantor, as Schedule B may be supplemented from time to time by supplements
to the Security Agreement and this Agreement which may be executed and delivered
by such Grantor to the Administrative Agent from time to time (the
“Trademarks”);
 

--------------------------------------------------------------------------------


 
(c)  the United States and foreign copyright registrations and applications and
copyright licenses set forth in Schedule C hereto opposite the name of such
Grantor, as Schedule C may be supplemented from time to time by supplements to
the Security Agreement and this Agreement which may be executed and delivered by
such Grantor to the Administrative Agent from time to time (the “Copyrights”);
 
(d)  
 
(e)  any and all claims for damages for past, present and future infringement,
misappropriation or breach with respect to the Patents, Trademarks or
Copyrights, with the right, but not the obligation, to sue for and collect, or
otherwise recover, such damages; and
 
(f)  any and all Proceeds of the foregoing.
 
2.    Security for Obligations.
 
  The grant of a security interest in the Collateral by each Grantor under this
Agreement secures the payment of all Obligations of such Grantor now or
hereafter existing under or in respect of the Loan Documents, whether direct or
indirect, absolute or contingent, and whether for principal, reimbursement
obligations, interest, premiums, penalties, fees, indemnifications, contract
causes of action, costs, expenses or otherwise.
 
3.    Recordation.
 
  Each Grantor authorizes and requests that the Register of Copyrights, the
Commissioner of Patents and Trademarks and any other applicable government
officer record this Agreement.
 
4.    Execution in Counterparts.
 
  This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement
 
5.    Grants, Rights and Remedies.
 
  This Agreement has been entered into in conjunction with the provisions of the
Security Agreement.  Each Grantor does hereby acknowledge and confirm that the
grant of the security interest hereunder to, and the rights and remedies of, the
Administrative Agent with respect to the Collateral are more fully set forth in
the Security Agreement, the terms and provisions of which are incorporated
herein by reference as if fully set forth herein.
 
6.    Governing Law.
 
  This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Georgia.
 




[Signatures follow.]
 

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the day and year first above written.


INTERNAP NETWORK SERVICES
CORPORATION
 
By: /s/ David A. Buckel
Name: David A. Buckel
Title: Vice President and Chief Financial Officer 
 
PLAYSTREAM, INC.


By:  /s/ David A. Buckel
Name:  David A. Buckel
Title: Treasurer
 
VITALSTREAM, INC.
 
By:  /s/ David A. Buckel
Name:  David A. Buckel
Title: Treasurer
 
VITALSTREAM ADVERTISING SERVICES, INC.
 
By:  /s/ David A. Buckel
Name:  David A. Buckel
Title: Treasurer
 
VITALSTREAM HOLDINGS, INC.
 
By:  /s/ David A. Buckel
Name:  David A. Buckel
Title: Treasurer
 
 
BANK OF AMERICA, N.A.,
   as Administrative Agent
 
By: /s/ Ken Bauchle
Name: Ken Bauchle
Title: Senior Vice President
 
 
INTELLECTUAL PROPERTY SECURITY AGREEMENT

--------------------------------------------------------------------------------



STATE OF GEORGIA
COUNTY OF COBB


I, Beverly Currie, a Notary Public for said County and State, do hereby certify
that David A. Buckel personally came before me this day and acknowledged that
(s)he is Vice President and Chief Financial Officer of Internap Network Services
Corporation, a Delaware corporation, and acknowledged, on behalf of Internap
Network Services Corporation, the due execution of the foregoing instrument.


Witness my hand and official seal, this the 14th day of September, 2007.


(Official Seal)



   
/s/ Beverly Currie
      Notary Public  

 




My Commission expires 2-20-10




STATE OF GEORGIA
COUNTY OF COBB


I, Beverly Currie, a Notary Public for said County and State, do hereby certify
that David A. Buckel personally came before me this day and acknowledged that
(s)he is Treasurer of PlayStream, Inc., a Nevada corporation, and acknowledged,
on behalf of PlayStream, Inc., the due execution of the foregoing instrument.


Witness my hand and official seal, this the 14th day of September, 2007.


(Official Seal)



   
/s/ Beverly Currie
      Notary Public  

 


My Commission expires 2-20-10



--------------------------------------------------------------------------------




STATE OF GEORGIA
COUNTY OF COBB


I, Beverly Currie, a Notary Public for said County and State, do hereby certify
that David A. Buckel personally came before me this day and acknowledged that
(s)he is Treasurer of VitalStream, Inc., a Delaware corporation, and
acknowledged, on behalf of VitalStream, Inc., the due execution of the foregoing
instrument.


Witness my hand and official seal, this the 14th day of September, 2007.


(Official Seal)



   
/s/ Beverly Currie
      Notary Public  

 


My Commission expires 2-20-10




STATE OF GEORGIA
COUNTY OF COBB


I, Beverly Currie, a Notary Public for said County and State, do hereby certify
that David A. Buckel personally came before me this day and acknowledged that
(s)he is Treasurer of VitalStream Advertising Services, Inc., a Nevada
corporation, and acknowledged, on behalf of VitalStream Advertising Services,
Inc., the due execution of the foregoing instrument.


Witness my hand and official seal, this the 14th day of September, 2007.


(Official Seal)





   
/s/ Beverly Currie
      Notary Public  

 


My Commission expires 2-20-10




STATE OF GEORGIA
COUNTY OF COBB


I, Beverly Currie, a Notary Public for said County and State, do hereby certify
that David A. Buckel personally came before me this day and acknowledged that
(s)he is Treasurer of VitalStream Holdings, Inc., a Nevada corporation, and
acknowledged, on behalf of VitalStream Holdings, Inc., the due execution of the
foregoing instrument.


Witness my hand and official seal, this the 14th day of September, 2007.


(Official Seal)



   
/s/ Beverly Currie
      Notary Public  

 


My Commission expires 2-20-10
 
 